DETAILED ACTION
This is a response to the Amendment to Application # 16/664,548 filed on July 19, 2021 in which claims 1, 4, 5, 7-10, 12-14, and 16-20 were amended; claim 6 was cancelled; and claim 21 was added.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6, 2021 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-6 and 7-21 are pending, which claims 1-6 and 7-21 are rejected under 35 U.S.C. § 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” (or the equivalent) but are nonetheless not being interpreted under 35 U.S.C. § 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such 
Because these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, 10, 14, 15, and 18-21 are rejected under 35 U.S.C. § 103 as being obvious over Idicula et al., US Publication 2012/0143919 (hereinafter Idicula), as cited on the Notice of References Cited dated April 19, 2021, in further view of Joshi et al., US Publication 2012/0210066 (hereinafter Joshi).

Regarding claim 1, Idicula discloses a system comprising “one or more processors.” (Idicula ¶ 79). Additionally, Idicula discloses “a non-volatile memory unit storing a sequence of files” (Idicula ¶ 82) by disclosing the use of storage devices such as magnetic and optical devices, which are known in the art to be “non-volatile.” Further, Idicula discloses “wherein content within the sequence of files collectively represents structured data from a file or data stream” (Idicula ¶ 34) where the content within the files collectedly represent XML files and streams (i.e., structured data from a file or data stream). Moreover, Idicula discloses “wherein elements within the structured data are uniquely identified by respective paths” (Idicula ¶ 9) by disclosing that each element within an XML document is identified by a path. Likewise, Idicula discloses “a volatile memory unit storing a partial lexicon” (Idicula ¶ 81) by disclosing the use of RAM, which is known in the art to be “volatile.” Idicula also discloses “wherein entries within the partial lexicon map at least some of the respective paths to the sequence of files and offsets therein, wherein the offsets identify the elements that correspond to the respective paths” (Idicula ¶¶ 35, 41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets. In addition, Idicula discloses “instruction code, stored in the non-volatile memory unit, executable by the one or more processors to cause the system to perform operations that include: receiving a specification of a path” (Idicula ¶¶ 73-76) by receiving a query specifying a path and an element. Furthermore, Idicula discloses “determining that the partial lexicon does not contain a by determining that the first child node is not stored in navigable storage (i.e., is not contained in the partial lexicon) and obtaining the pointer for the node, which identifies an elements that corresponds to the path. Finally, Idicula discloses “providing, for display, storage, or further processing, at least part of the at least one element” (Idicula ¶ 78) where the node is provided for further processing.
Idicula does not appear to explicitly disclose “determining at least one element of the elements within the structured data is of a respective size less than a threshold number of bytes; omitting an entry associated with the at least one element from the partial lexicon based on the respective size being less than the threshold number of bytes.”
However, Joshi discloses a caching system including the steps of “determining at least one element of the elements within the structured data is of a respective size less than a threshold number …; omitting an entry associated with the at least one element from the partial lexicon based on the respective size being less than the threshold number …” (Joshi ¶ 242) by disclosing that if the size of an I/O element is below a threshold, that element is ignored. 
Prior to the effective filing date of the present invention, a person of ordinary in the art would have recognized that sizes are commonly measured in bytes of some form and Idicula discloses such a measurement (Idicula ¶ 49), that the size measurements in bytes of Idicula would be used in the threshold determination of Joshi. Therefore, the combination of Idicula and Joshi at least teaches and/or suggests “determining at least one element of the elements within the structured data is of a respective size less than a threshold number of bytes; omitting an entry associated with the at least one element from the partial lexicon based on the respective size being less than the threshold number of bytes,” rendering these limitations obvious. 
same field of endeavor,” namely that of data structures for storing data elements. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula and Joshi before him or her to modify the data storage structure of Idicula to include the minimum threshold size of Joshi.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Idicula teaches the “base device” for storing XML data elements. Further, Joshi teaches the “known technique” for ignoring elements below a threshold size for the purposes of storing those elements in a data structure that is applicable to the base device of Idicula. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
Regarding claim 20, it merely recites an article of manufacture for embodying the system of claim 1. The article of manufacture comprises computer software modules embodying on a non-transitory computer-readable medium for performing the various functions. The combination of Idicula and Joshi comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 4, the combination of Idicula and Joshi discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Joshi discloses “wherein the structured data contains text formatted according to Object Notation, eXtensible Markup Language (XML), or HyperText Markup Language (HTML)” (Idicula ¶34) where the structured data contains text formatted according to XML.

Regarding claim 10, the combination of Idicula and Joshi discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Joshi discloses “wherein the supplemental data comprises further entries of the partial lexicon that are stored in the non-volatile memory unit” (Idicula ¶ 49) by giving an example of two nodes being stored in the partial lexicon (i.e., an entry and at least one further entry). Further, the combination of Idicula and Joshi discloses “wherein obtaining the supplemental data comprises: retrieving, from the non-volatile memory unit and into the volatile memory unit, a further entry of the partial lexicon containing a mapping from the path to: (i) a particular file of the sequence of files, and (ii) a particular offset within the particular file that identifies the at least one element” (Idicula ¶¶ 35,41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets.

Regarding claim 14, the combination of Idicula and Joshi discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Idicula and Joshi discloses “wherein the operations also include: after providing the at least one element, deleting the further entry from the volatile memory unit” (Idicula ¶ 81) because one of ordinary skill in the art would understand that all data stored in volatile is deleted when electricity is no longer supplied to it, such as at shutdown, which must occur after any functions are performed, such as providing the elements of the system and that it is within the scope of all computers to be shutdown.

Regarding claim 15, the combination of Idicula and Joshi discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Joshi 

Regarding claim 21, the combination of Idicula and Joshi discloses the limitations contained in parent claim 20 for the reasons discussed above. In addition, the combination of Idicula and Joshi discloses “wherein the program instructions that, upon execution by the computing system, cause the computing system to perform operations comprising storing the entry in the non-volatile memory unit.” (Idicula ¶ 34).

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of Joshi, as applied to claim 1 above, in further view of Hind et al., US Patent 6,928,204 (hereinafter Hind).

Regarding claim 2, the combination of Idicula and Joshi discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Idicula discloses “wherein the offsets include, for each respective element, a begin offset …, wherein the begin offset indicates a first byte where the respective element begins in a first file of the sequence of files.” (Idicula ¶ 41).
The combination of Idicula and Joshi does not appear to explicitly disclose “wherein the offsets include, for each respective element, a begin offset and an end offset, wherein the begin offset indicates a first byte where the respective element begins in a first file of the sequence of files, and wherein the end offset indicates a second byte where the respective element ends in a second file of the sequence of files.”
However, Hind discloses that it is well-known in the art of markup language documents to store a pointer for each element “wherein the offsets include, for each respective element, a begin offset and 
Idicula, Joshi, and Hind are analogous art because they are from the “same field of endeavor,” namely that of XML document storage. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Joshi, and Hind before him or her to modify the pointer of Idicula and Joshi to include the end offset of Hind.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Idicula and Joshi teaches the “base device” for using a pointer to identify a particular XML element. Further, Hind teaches the “known technique” for including an end offset in such a pointer that is applicable to the base device of Idicula and Joshi. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because such a modification would only require “slightly more characters” (Hind col. 11, ll. 45-65) indicating that it is an easy and well-understood medication.
	
	
Regarding claim 3, the combination of Idicula, Joshi, and Hind discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Idicula, Joshi, and Hind discloses “wherein the second file is the first file” (Hind col. 15, ll. 33-35) by indicating that the processes is performed on a single XML document at a time.

Claims 5 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of Joshi as applied to claim 1 above, in further view of Watson et al., US Patent 8,997,091 (hereinafter Watson).

Regarding claim 5, the combination of Idicula and Joshi discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Joshi discloses “mapping, by way of the partial lexicon, a parent link to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element” (Idicula ¶¶ 37, 41) by including a link to the parent element, which may be a pointer and thus is identified by an offset. Further, the combination of Idicula and Joshi discloses “based on the path, finding, within the … tree, the at least one element.” (Idicula ¶ 35).
Although the combination of Idicula and Joshi discloses the use of subtrees (for example, Idicula ¶ 35), it does not disclose that these sub-trees are partial DOM trees. Therefore, the combination of Idicula and Joshi does not appear to explicitly disclose “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path; mapping, by way of the partial lexicon, the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element; generating, from at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element; and based on the path, finding, within the partial DOM tree, the at least one element.”
However, Watson discloses “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path” (Watson col. 50, ll. 4-13) because the path to a node’s parent node is a prefix of that node.
the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element,” rendering it obvious.
Further, Watson discloses “generating, from at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element” (Watson col. 47, ll. 9-46) by representing the XML as an object model that goes up at least one level (i.e., for the parent element).
Moreover, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Watson was combined with Idicula and Joshi, the partial DOM tree of Watson would be the sub-tree of Idicula and Joshi. Therefore, the combination of Idicula, Joshi, and Watson at least teaches and/or suggests the claimed limitation “based on the path, finding, within the partial DOM tree, the element,” rendering it obvious.
Idicula, Joshi, and Watson are analogous art because they are from the “same field of endeavor,” namely that of parsing XML documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Joshi, and Watson before him or her to modify the subtrees and pointers of Idicula and Joshi to include the partial DOM trees and parent pointers of Watson.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP 

Regarding claim 7, the combination of Idicula, Joshi, and Watson discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Idicula, Joshi, and Watson discloses “wherein the operations also include: prior to receiving the specification of the path: (i) parsing the sequence of files to identify the elements therein, (ii) for each particular element identified, determining whether a particular size of the particular element is less than the threshold number of bytes” (Idicula ¶¶ 49, 54) by describing that the measurement in kB or MB (i.e., number of bytes) is used to determine if the data is stored in navigable storage (i.e., the partial lexicon) and giving an example where only the two nodes greater than a threshold are stored in navigable storage (i.e., those of a size less than the threshold are not stored in navigable storage). Further, Idicula indicates that the file is processed in this manner as part of its storage into the content management system, meaning that it occurs prior to receiving the specification of the path. Further, the combination of Idicula, Joshi, and Watson discloses “(iii) if the particular size of the particular element is not less than the threshold number of bytes, creating a new entry in the partial lexicon for the particular element ” (Idicula ¶ 49) by describing that the measurement in kB or MB (i.e., number of bytes) is used to determine if the data is stored in navigable storage (i.e., the partial lexicon) and giving an example where only the two nodes greater than a threshold are stored in navigable storage (i.e., those of a size less than the threshold are not stored in navigable storage). Finally, the combination of Idicula, Joshi, and Watson discloses “wherein the new entry includes a 

Regarding claim 8, the combination of Idicula, Joshi, and Watson discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Idicula, Joshi, and Watson discloses “wherein the operations also include: after providing the at least one element, deleting the partial DOM tree” (Idicula ¶ 81) because one of ordinary skill in the art would understand that all data stored in volatile is deleted when electricity is no longer supplied to it, such as at shutdown, which must occur after any functions are performed, such as providing the elements of the system and that it is within the scope of all computers to be shutdown.

Regarding claim 9, the combination of Idicula, Joshi, and Watson discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Idicula, Joshi, and Watson at least teaches and/or suggests “wherein the operations also include: based on information in the partial DOM tree and the sequence of files, adding a further entry to the partial lexicon that maps the path to: (i) a particular file of the sequence of files, and (ii) a particular offset within the particular file that identifies the at least one element” (Idicula ¶ 46 and Watson col. 47, ll. 9-46) because Idicula discloses performing these actions based on the sub-tree, which one of ordinary skill in the art would understand to be the partial DOM tree of Watson.

Claims 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of Joshi, as applied to claim 10 above, in further view of Setlur et al., US Publication 2008/0040498 (hereinafter Setlur).

Regarding claim 11, the combination of Idicula and Joshi discloses the limitations contained in parent claim 10 for the reasons discussed above. Although the combination of Idicula and Joshi selects entries for the partial lexicon based on priority values (Idicula ¶¶ 46-49), it does not appear to explicitly disclose “wherein the further entries of the partial lexicon are stored in the non-volatile memory unit based on the further entries of the partial lexicon being associated with paths that identify elements that are nested within more than a threshold number of parent elements.”
However, Setlur discloses a system for streaming XML data that selects XML element with a number of children (i.e., being associated with paths that identify elements that are nested) that are within the threshold range between 0 and N. (Setlur ¶ 65). A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Setlur was combined with Idicula and Joshi, the process for selecting elements to store in the partial lexicon would include the process of selecting elements based on the number of children, as taught by Setlur. Therefore, the combination of Idicula, Joshi, and Setlur at least teaches and/or suggests “wherein the further entries of the partial lexicon are stored in the non-volatile memory unit based on the further entries of the partial lexicon being associated with paths that identify elements that are nested within more than a threshold number of parent elements,” rendering it obvious.
Idicula, Joshi, and Setlur are analogous art because they are from the “same field of endeavor,” namely that of processing streaming XML. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Joshi, and Setlur before him or her to modify the element selection of Idicula and Joshi to include the element selection based on the number of child elements of Setlur.
KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Idicula and Joshi teaches the “base device” selecting XML elements for storage within a partial lexicon. Further, Setlur teaches the “known technique” selecting XML elements based on the number of child elements that is applicable to the base device of Idicula and Joshi. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
	
	
Regarding claim 12, the combination of Idicula, Joshi, and Setlur discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Idicula, Joshi, and Setlur discloses “wherein the threshold number of parent elements is within a range of 2 to 4, inclusive of both ends of the range” (Setlur ¶ 65) because the range of 2 to 4 with within the range of 0 to N and where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP §2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, the combination of Idicula, Joshi, and Setlur discloses the limitations contained in parent claim 11 for the reasons discussed above. In addition, the combination of Idicula, Joshi, and Setlur discloses “wherein retrieving the further entry comprises: determining that the path indicates that the at least one element is nested within more than the threshold number of parent elements; and in response to determining that the path indicates that the at least one element is nested within more than the threshold number of parent elements, reading, from the non-volatile memory unit and into the volatile memory unit, a lexicon file that contains the further entry” (Idicula ¶55) by determining that the element has a parent element (i.e., is nested within one parent element) and putting a pointer to the parent element in the partial lexicon file.

Claims 16, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of William Gropp; Lecture 5: More on Cache Memory; November 30, 2016; http://wgropp.cs.illinois.edu/courses/cs598-s15/lectures/lecture05.pdf; Slides 1-15 (hereinafter Gropp).

Regarding claim 16, Idicula discloses computer-implemented method comprising “receiving, by a computing system, a specification of a path” (Idicula ¶¶ 73-76) by receiving a query specifying a path and an element. Additionally, Idicula discloses “wherein a non-volatile memory unit of the computing system stores a sequence of files” (Idicula ¶ 82) by disclosing the use of storage devices such as magnetic and optical devices, which are known in the art to be “non-volatile.” Further, Idicula discloses “wherein content within the sequence of files collectively represents structured data from a file or data stream” (Idicula ¶ 34) where the content within the files collectedly represent XML files and streams (i.e., structured data from a file or data stream). Moreover, Idicula discloses “wherein elements within the structured data are uniquely identified by respective paths” (Idicula ¶ 9) by disclosing that each element within an XML document is identified by a path. Likewise, Idicula discloses “wherein a volatile memory unit of the computing system stores a partial lexicon” (Idicula ¶ 81) by disclosing the use of RAM, which is known in the art to be “volatile.” Idicula also discloses “wherein entries, within the partial lexicon, map at least some of the respective paths to the sequence of files and offsets therein, and wherein the offsets identify the elements that correspond to the respective paths” (Idicula ¶¶ 35, 41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets. In addition, Idicula discloses “determining, by the computing system, that the partial lexicon does not contain a mapping for the path; in response to determining that the partial lexicon does not contain the mapping for the path, obtaining, by the computing system and into the volatile memory unit, supplemental data for the partial lexicon, wherein the supplemental data identifies the at least one element that corresponds to the path” (Idicula ¶77) by determining that the first child node is not stored in navigable storage (i.e., is not contained in the partial lexicon) and obtaining the pointer for the node, which identifies an elements that corresponds to the path. Finally, Idicula discloses “providing, by the computing system for display, storage, or further processing, at least part of the at least one element” (Idicula ¶ 78) where the node is provided for further processing.
Idicula does not appear to explicitly disclose “determining at least one element of the elements within the structured data are of a respective size less than a threshold number of bytes; storing, by the computing system, an entry in the non-volatile memory unit based on the respective size being less than the threshold number of bytes.”
However, Gropp discloses that cache systems using multiple levels of cache that determine if data fits in a particular cache (i.e., is a respective size less than a threshold number of bytes) and if so, it will store the data in that cache. (Gropp Slide 12).
Prior to the effective filing date of the present invention, a person of ordinary in the art would have recognized that this caching system of Gropp would be used with the determination to store data in volatile or non-volatile memory, which share the same dynamic with traditional L1, L2, and L3 caches; namely speed versus size. Therefore, the combination of Idicula and Gropp at least teaches and/or suggests the claimed limitations “determining at least one element of the elements within the structured data are of a respective size less than a threshold number of bytes; storing, by the computing system, an entry in the non-volatile memory unit based on the respective size being less than the threshold number of bytes,” rendering them obvious.
same field of endeavor,” namely that of data storage. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula and Gropp before him or her to modify the memory storage determination of Idicula to include the size based determination of Gropp.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). Idicula teaches the “base device” for determining whether to store data in volatile or non-volatile storage. Further, Gropp teaches the “known technique” using size as a measure for determining whether data is to be stored in a first or second location that is applicable to the base device of Idicula. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.	

Regarding claim 18, the combination of Idicula and Gropp discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Idicula and Gropp discloses “wherein the entries for the elements that are of a size less than a pre-determined threshold number of bytes are not stored in the partial lexicon” (Idicula ¶ 49) by describing that the measurement in kB or MB (i.e., number of bytes) is used to determine if the data is stored in navigable storage (i.e., the partial lexicon) and giving an example where only the two nodes greater than a threshold are stored in navigable storage (i.e., those of a size less than the threshold are not stored in navigable storage). 

Regarding claim 19, the combination of Idicula and Gropp discloses the limitations contained in parent claims 1 and 16 for the reasons discussed above. In addition, the combination of Idicula and by giving an example of two nodes being stored in the partial lexicon (i.e., an entry and at least one further entry). Further, the combination of Idicula and Gropp discloses “wherein obtaining the supplemental data comprises: retrieving, from the non-volatile memory unit and into the volatile memory unit, a further entry of the partial lexicon containing a mapping from the path to: (i) a particular file of the sequence of files, and (ii) a particular offset within the particular file that identifies the at least one element” (Idicula ¶¶ 35,41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets.

Claim 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of Gropp, as applied to claim 16 above, in further view of Watson.

Regarding claim 17, the combination of Idicula and Gropp discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Idicula and Gropp discloses “mapping, by way of the partial lexicon, a parent link to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element” (Idicula ¶¶ 37, 41) by including a link to the parent element, which may be a pointer and thus is identified by an offset. Further, the combination of Idicula and Gropp discloses “based on the path, finding, within the … tree, the at least one element.” (Idicula ¶ 35).
Although the combination of Idicula and Gropp discloses the use of subtrees (for example, Idicula ¶ 35), it does not disclose that these sub-trees are partial DOM trees. Therefore, the combination of Idicula and Gropp does not appear to explicitly disclose “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path; the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element; generating, from at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element; and based on the path, finding, within the partial DOM tree, the at least one element.”
However, Watson discloses “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path” (Watson col. 50, ll. 4-13) because the path to a node’s parent node is a prefix of that node.
Additionally, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Watson was combined with Idicula and Joshi, the second path of Watson would be used in conjunction with the pointer of Idicula and Gropp. Therefore, the combination of Idicula, Gropp, and Watson at least teaches and/or suggests the claimed limitation “mapping, by way of the partial lexicon, the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element,” rendering it obvious.
Further, Watson discloses “generating, from at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element” (Watson col. 47, ll. 9-46) by representing the XML as an object model that goes up at least one level (i.e., for the parent element).
Moreover, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Watson was combined with Idicula and Gropp, the partial DOM tree of Watson would be the sub-tree of Idicula and Gropp. Therefore, the combination of Idicula, Gropp, and Watson at least teaches and/or suggests the claimed limitation “based on the path, finding, within the partial DOM tree, the element,” rendering it obvious.
same field of endeavor,” namely that of parsing XML documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Gropp, and Watson before him or her to modify the subtrees and pointers of Idicula and Gropp to include the partial DOM trees and parent pointers of Watson.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Idicula and Gropp teaches the “base device” for using sub-trees to locate XML elements. Further, Watson teaches the “known technique” for using partial DOM trees that is applicable to the base device of Idicula and Gropp. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s arguments filed July 19, 2021, with respect to the objections to claim 1-19 and the rejection of claims 4, 6, 7, 12, and 18 under 35 U.S.C. § 112(b) (Remarks 8-9) have been fully considered and are persuasive. The objections to claim 1-19 and the rejection of claims 4, 6, 7, 12, and 18 under 35 U.S.C. § 112(b) have been withdrawn.

Applicant’s arguments filed July 19, 2021, with respect to the rejections of claims 1-5 and 7-21 under 35 U.S.C. §§ 102 and 103 (Remarks 9-13) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Idicula in view Joshi and Idicula in view of Gropp, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Carmi, US Publication 2014/0218385, System and method for deleting items below a pre-defined size.
Najork et al., US Patent 6,263,364, System and method for deleting items below a predefined size.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176